Citation Nr: 1213507	
Decision Date: 04/12/12    Archive Date: 04/26/12	

DOCKET NO.  08-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis A and B, or residuals thereof.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1943 to May 1959.  He also had periods of service with the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the VARO in Houston, Texas.  

The Veteran testified at a Travel Board hearing before the undersigned in June 2010.  A transcript of the hearing proceedings is of record and has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).  

The claim is remanded to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The Veteran and his representative essentially maintain that while in service, he was diagnosed with hepatitis.  He states that because of his hepatitis he later developed medical problems, including an enlarged liver.  He states that at the present time he has residuals of his hepatitis.  

The medical evidence of record reveals the Veteran was hospitalized in service in June 1945 for hepatitis.  

The post service medical evidence includes a laboratory report from Lab Corps dated in May 2006.  It was noted that in regard to a test for "Hep A Ab," the result was "positive."  With regard to testing for "HBsAg Screen and Hep B Core Ab," results were "negative."  In a private radiology report dated in December 2006 an X-ray study reportedly showed an enlarged liver.  

In February 2007 the Veteran underwent a VA examination.  The examiner reported there was no diagnosis because there was no pathology to render a diagnosis.  In a laboratory report from Quest Diagnostics dated in September 2007, in regard to a test for "hepatitis A, AB," the "out of range" result was "reactive," and the reference range was "non-reactive."

Of record is a statement from A. J. P., M.D., dated in December 2007.  Dr. P. indicated he was the Veteran's attending physician.  He stated that multiple blood tests from his office confirmed elevated liver enzymes, elevated sedimentation rate, and a markedly abnormal "hepatitis A antibody IGG Titer."  The physician stated the Veteran had communicable disease, permanent liver damage, pancreatic inflammation, and cardiomyopathy, all of which were likely due to life-threatening hepatitis.  

However, a VA examination was conducted by a physician's assistant in March 2010 and that individual stated that current testing showed a positive hepatitis A antibody test which indicated prior exposure/infection and immunity against further infections, but he was unable to find any current hepatitis residuals in the Veteran.  He opined that liver enlargement was a nonspecific finding and might be due to a number of different etiologies.  He suspected the Veteran's liver enlargement was a residual of his congestive heart failure.  

In November 2010 Dr. P. indicated that after reviewing the Veteran's complete medical record, it was his opinion that it was at least as likely as not that the Veteran had hepatomegaly, gastroesophageal reflux, chronic hepatitic insufficiency, atherosclerotic vascular disease, chronic inflammation of liver, and hepatitis A that were related to the hepatitis C he had during service.  Thereafter, the Veteran was afforded an examination by a VA physician in June 2011.  The entire claims file was reviewed by this individual who expressed the opinion that the Veteran as likely as not had a diagnosis of hepatitis A or B.  He noted that hepatitis A was a condition, as noted by the Mayo Clinic, that typically resolved with no long-term sequelae.  He further stated that, given the lack of a hepatitic symptom profile, the natural history of hepatitis A, the negative lab results for hepatitis B and his other lab findings with unremarkable liver function tests, it was his opinion that the need to opine as to any residuals of hepatitis A or B was not indicated at the present time.  He noted there were no effects on the Veteran's usual daily activities from hepatitis.  

Based on the foregoing, there is evidence in the record both for and against the claim.  The Board believes that an examination by a fee-basis physician with knowledge in endocrinology would be helpful in attempting to reconcile the favorable and unfavorable statements of record.  Accordingly, the case is REMANDED for the following: 

1.  The RO/AMC should afford the Veteran an examination with an appropriate fee basis examiner to determine the nature and etiology of the claimed hepatitis A and B, and/or residuals thereof.  The examiner should review the entire claims folder and note such review in the examination report.  The examiner should conduct a review of the Veteran's history and current complaints and conduct a comprehensive evaluation.  Any tests deemed necessary are authorized.  The examiner is asked to furnish an opinion as to whether it can be determined with a reasonable degree of medical certainty that the Veteran has any residuals of hepatitis A and/or B at the present time.  In other words, the examiner should specifically state whether the Veteran has any current residuals that are at least as likely as not (that is, to a degree of at least a 50 percent or more) causally or etiologically related to his active service, or that such a causal relationship is unlikely (that is, less than a 50 percent probability), with the rationale of any such conclusion set out in the report.  The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  After ensuring compliance with the above development, as well as with any other development with regard by law, VA should review the entire claims file.  If the benefit sought on appeal remains denied, VA should issue a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, any failure to cooperate by not attending any requested fee-basis examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	ROBERT E. O'BRIEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



